Title: To James Madison from Daniel Clark, 12 March 1803 (Abstract)
From: Clark, Daniel
To: Madison, James


12 March 1803, New Orleans. “I have learned from the Secretary of the Province Dn Andres Lopez Armesto that the Letters received by the Schooner Cordelia from Monsr. Pichon contained a very strong recommendation to place matters respecting the Deposit on the former footing, but no alteration will be made, till advices are received from Court, as it is always the Custom here when any measure is adopted and information thereof given, that it shall be persisted in till the Royal pleasure is known.”
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). 1 p. Marked “(confidential).” Docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

